Title: To George Washington from Jonathan Trumbull, Sr., 24 February 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir.
Lebanon [Conn.] February 24th 1777

I am now to acknowledge the Receipt of your several Favours of the 31st ulto and the first, sixth, ninth Tenth and eleventh Instant, also of sixty Thousand Dollars of which I have forwarded Twenty Thousand to General Knox agreable to your Request, the remaining Forty

Thousand I shall divide out to the Colonels of our Battallions as needed, having regard to the Sums they have already received for that Service.
Upon Request of Congress, a Law was passed by the General Assembly in December 1775 to prevent and punish the harbouring and concealing Deserters, and for returning them to the Service they may have deserted. if any further regulations should appear necessary, they will, doubtless, chearfully be come into.
What Cloathing is in this State we have ordered to be delivered to the Colonels of our Battalions, there will be probably enough for four Battalions, of which the Cloathing for two is collected or manufactured in this State, the residue was sent here by the Continental Agents, the Quantity is much less than we should have had, had we retained the Cloathing purchased here, and sent to the Northern Army and to the continental Stores in the State of New York. Colo. Saml B. Webbs Battallion is likewise provided for, the Cloathing for our remaining four Battallions we have applied for to Messrs Livingston & Trumbull who have referred us to the Clothier General, to whom we shall apply & hope we may succeed, unless your Excellency will point out some other Method of furnishing them.
Part of the Checque Books for this State are received, and lodged with the loan Officer, the remainder, we are assured by the Treasurer, will be forwarded in season. the Loan Officer hath already borrowed Seventy Thousand Dollars, which will nearly answer the Draughts made upon Him.
When the new Army has got thro with Inoculation for the small pox, I flatter myself it will not only contribute to its Health and Safety, but also that of the Inhabitants. our returning Soldiers have spread the Infection into almost every Town in the State, a Mischief that cannot happen when the Distemper is out of the Army. tho at present the inoculating such Numbers may expose us to have it spred in the Country from them; we have concerted the best Measures in our power to prevent the Mischief and find General Parsons well disposed to give us his Assistance to render them as effectual as possible. I am, Sir, with the greatest respect your obedient humble Servant

Jonth; Trumbull

